Citation Nr: 0318951	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1994, for the grant of a total rating based on individual 
unemployability due to service-connected disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1959 to October 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  In the decision, the RO granted a 
total rating for compensation based upon individual 
unemployability, effective from November 1, 1994.  The Board 
remanded the case for additional development in October 2001.  
The case has since come under the jurisdiction of the RO in 
Albuquerque, New Mexico.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  The claims file does not contain a 
VCAA duty to assist/notify letter which pertains to the issue 
on appeal.  Letters from the RO dated in May and September 
2002 pertain only to claims other than the issue on appeal.  
The RO did not provide the appellant with notice of the 
allocation of burdens in obtaining evidence necessary to the 
claim for an earlier effective date for unemployability 
benefits.  Specifically, the VA failed to meet the 
requirement to provide notice to the appellant of the 
information and evidence necessary to substantiate the claim, 
including an explanation of which portion of any such 
information or evidence is to be provided by which party.  

In addition, in the remand of October 2001, the Board 
instructed the RO to obtain the veteran's vocational 
rehabilitation file and associate it with the veteran's 
claims files.  A supplemental statement of the case issued by 
the RO in March 2002 shows that the RO obtained the 
vocational rehabilitation file, but concluded that the file 
provided no basis for changing the effective date.  
Significantly, however, the vocational rehabilitation file 
was not forwarded to the Board when the case returned from 
the RO.  A handwritten note in the claims file indicates that 
the vocational rehabilitation file was "MIA" [missing in 
action].  The vocational rehabilitation file must be obtained 
and forwarded to the Board to allow thorough review of the 
issue on appeal.  Where remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268 271 (1998).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should locate the veteran's 
vocational rehabilitation file and 
associate it with the claims files.  
Efforts to obtain such records should 
continue unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

3.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

4.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




